Case 2:16-md-02744-DML-DRG ECF No. 705-3, PageID.31250 Filed 02/12/21 Page 1 of 13




      Exhibit B
Case 2:16-md-02744-DML-DRG ECF No. 705-3, PageID.31251 Filed 02/12/21 Page 2 of 13




                                    Deposition of:
                    Statement of Ian Baxter, Esq.
                                  January 6, 2020


                                  In the Matter of:

             Mannarino, Sophie v. FCA US LLC et
                             al.




                             Veritext Legal Solutions
                888.777.6690 | cs-midatlantic@veritext.com | 215-241-1000
Case 2:16-md-02744-DML-DRG ECF No. 705-3, PageID.31252 Filed 02/12/21 Page 3 of 13



                                                                           Page 1

   1         UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
   2         SOUTHERN DIVISION
             Case No. 17-cv-07444-NGG-JO
   3         - - - - - - - - - - - - - - - - - - - -x
   4         IN RE: US LLC MONOSTABLE ELECTRONIC
             GEARSHIFT LITIGATION,
   5
                              MDL NO. 2744
   6
             This Document Relates to:
   7
             SOPHIE MANNARINO and MICHAEL MENNA, as
   8         Co-Administrators for the Estate of
             MICHAEL J. MANNARINO, a/k/a MICHAEL J.
   9         MANNARINO, JR.,
  10                                Plaintiffs,
                       -against-
  11
             FCA US LLC, ROCKAWAY CHRYSLER DODGE JEEP
  12         RAM, ZF NORTH AMERICA, INC. and JOHN DOES
             1-100,
  13                                Defendants.
  14         - - - - - - - - - - - - - - - - - - - -x
  15                            16 Court Street
                                Brooklyn, New York
  16
                                              January 16, 2020
  17                                          10:05 a.m.
  18
  19             DEPOSITION of SHELDON WHITE, A
  20         Non-Party Witness, held at the above time
  21         and place, taken before Arthur Hecht, a
  22         Shorthand Reporter and Notary Public of
  23         the State of New York, pursuant to the
  24         Federal Rules of Civil Procedure, and
  25         stipulations between Counsel.

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:16-md-02744-DML-DRG ECF No. 705-3, PageID.31253 Filed 02/12/21 Page 4 of 13



                                                                         Page 15

   1                A.        I've received multiple
   2         throughout -- within the police
   3         department, but I couldn't tell you off
   4         head -- off my head, off the top of my
   5         head.
   6                Q.        Okay.       I want to ask you a
   7         little bit now about the accident of
   8         February 15, 2017, and if I refer to an
   9         accident throughout the course of your
  10         deposition today, I'm going to be
  11         referring to the event of February 15,
  12         2017, okay?
  13                A.        Yes.
  14                Q.        Do you have any independent
  15         recollection of that day's events?
  16                A.        Yes.
  17                Q.        Can you tell me a little bit
  18         about what you remember, just
  19         independently --
  20                A.        Oh, without looking at my notes.
  21                Q.        -- without looking at your
  22         notes.
  23                A.        Okay.       I believe it was the last
  24         job of the day.              The job comes over the
  25         radio.        We get to the scene.                  Mr.

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:16-md-02744-DML-DRG ECF No. 705-3, PageID.31254 Filed 02/12/21 Page 5 of 13



                                                                         Page 16

   1         Mannarino -- when we get to the scene, Mr.
   2         Mannarino is on the floor, there's
   3         multiple people around him.
   4                          I spoke to Mr. Mannarino.                        I'm
   5         asking him what happened.                      You know, he
   6         seemed a little bit out of it, he tells me
   7         I don't remember.
   8                          I said okay.             I'm asking
   9         multiple people did you guys see anything,
  10         they tell me no.               And his vehicle is
  11         pretty much in front of him.                        Can I
  12         demonstrate with my phone?                       I don't know
  13         if you --
  14                Q.        Why don't we -- I believe
  15         there's a diagram --
  16                A.        Okay.
  17                Q.        -- in your report, we can use
  18         that --
  19                A.        Okay.
  20                Q.        -- when we get to it.
  21                A.        My partner goes to the vehicle,
  22         I didn't move the vehicle, and I take the
  23         report how I saw fit.                   That's pretty much.
  24         They call EMS, come get him, they take him
  25         onto the ambulance and took him to the

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:16-md-02744-DML-DRG ECF No. 705-3, PageID.31255 Filed 02/12/21 Page 6 of 13



                                                                         Page 24

   1         of what you're showing us with the items
   2         on the table that his body was in front of
   3         his vehicle and towards the driver's side?
   4                A.        Driver's side, yes.
   5                Q.        At a distance of, if you can
   6         estimate?
   7                A.        A car and a half feet away,
   8         like -- yeah, about a car length away.
   9                Q.        You mentioned that there were
  10         other people onsite when you arrived, can
  11         you estimate how many?
  12                A.        About four to eight people.
  13                Q.        Did you talk to any of those
  14         individuals?
  15                A.        I was trying to, and everyone
  16         didn't -- I asked was he ran -- like did
  17         someone run him over.                   No one seemed to
  18         understand or know.                 No one seen anything.
  19                Q.        Did you receive any information
  20         from any of those individuals about how
  21         the accident occurred?
  22                A.        I heard whispering, people
  23         saying he was trying to stop his vehicle,
  24         and that was it.               That's the only things I
  25         heard.

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:16-md-02744-DML-DRG ECF No. 705-3, PageID.31256 Filed 02/12/21 Page 7 of 13



                                                                         Page 25

   1                Q.        Okay.       Did you take down the
   2         names of any of those individuals?
   3                A.        No.
   4                Q.        Is it fair to assume, then, that
   5         you don't know the names of any of those
   6         individuals?
   7                A.        No.
   8                Q.        The whispering that you heard,
   9         was it coming from multiple people or one
  10         person, if you could tell?
  11                A.        I couldn't tell.                When I --
  12         because I was tending to Mr. Mannarino.
  13                Q.        Understood.
  14                A.        Uh-uh.
  15                Q.        Did you hear any whispering
  16         other than what you've told us about him
  17         possibly trying to stop the vehicle?
  18                A.        Not that I recall, no.
  19                Q.        What was the first thing you did
  20         upon arriving to the scene?
  21                A.        Assess what was happening.                       I
  22         saw Mr. Mannarino on the floor, I approach
  23         him.        Sir, are you okay?               You know, he was
  24         nodding his head.                Can you tell me what
  25         happened, what's going on?                       Couldn't -- he

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:16-md-02744-DML-DRG ECF No. 705-3, PageID.31257 Filed 02/12/21 Page 8 of 13



                                                                         Page 26

   1         wasn't really talking as much.                          And I
   2         don't honestly remember him really saying
   3         anything to me besides getting his bag
   4         that was in his car, that was it.
   5                Q.        When you say floor, are you
   6         referring to the ground?
   7                A.        Yes, the parking lot ground.
   8                Q.        Do you know how he got to the
   9         position that he was in when you first
  10         observed him?
  11                A.        No.
  12                Q.        Do you know if he had been moved
  13         to that position?
  14                A.        No.      No.
  15                          MR. BRUNO:           Just, you don't know
  16                or --
  17                          THE WITNESS:             No, I don't know.
  18                          MR. BRUNO:           Thank you.
  19                Q.        Can you tell us about any
  20         observations that you may have made of Mr.
  21         Mannarino's physical appearance?
  22                A.        His physical appearance?                         He
  23         seemed intact, everything was there.                                   Just
  24         seemed sore, you know, he wanted to sit
  25         up.     He asked me could he sit up, I said

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:16-md-02744-DML-DRG ECF No. 705-3, PageID.31258 Filed 02/12/21 Page 9 of 13



                                                                         Page 74

   1                A.        No.
   2                Q.        All right.           You mentioned an
   3         amend police report, and you actually
   4         brought something with you today.                            Can I
   5         just take a look?
   6                A.        Sure.
   7                          MR. CAVANAGH:             White 4.
   8                          [Whereupon, at this time, the
   9                reporter marked as White Exhibit 4 the
  10                above-mentioned amended report for
  11                identification.]
  12                Q.        Officer White, I'll give you
  13         what's been marked White 4.                        Can you tell
  14         me what that is?
  15                A.        It's an amended report.
  16                Q.        How did that -- tell me about
  17         the circumstances that led to that amended
  18         report.
  19                A.        So the next day, I come in and
  20         my supervisor, Odessa, tells me that we
  21         have to redo the report.
  22                Q.        Did she tell you why?
  23                A.        Because Mannarino had passed
  24         away.
  25                Q.        You're the one that amended the

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:16-md-02744-DML-DRG ECF No. 705-3, PageID.31259 Filed 02/12/21 Page 10 of 13



                                                                         Page 75

    1         report?
    2               A.        She did, she -- she did.
    3               Q.        Can you tell me how the amended
    4         report differs from the original report,
    5         if at all?
    6               A.        It just -- well, she added here,
    7         I told her what happened, and she just
    8         added, I guess, what she wrote in.                               She
    9         wrote here this pedestrian's death
  10          occurred on a private property.                          The cause
  11          of this collision was a mechanical defect
  12          from a manufacture safety recall that
  13          wasn't corrected.               This pedestrian passed
  14          away the day after the collection.                               This
  15          report should be amended and the facility
  16          should be freelated.
  17                Q.        Do you know if that's a typo?
  18                A.        It might be.
  19                Q.        Could it be related?
  20                A.        Yes, I believe it's supposed to
  21          be related.
  22                Q.        So this amendment was made by
  23          Sergeant Odessa, is that right?
  24                A.        Yes.
  25                Q.        Okay.       And it was made the next

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:16-md-02744-DML-DRG ECF No. 705-3, PageID.31260 Filed 02/12/21 Page 11 of 13



                                                                         Page 76

    1         day?
    2                A.       Yes.
    3                Q.       Do you know -- strike that.
    4                         The section that you just read
    5         followed something that says amended
    6         details in the description box, do you see
    7         that?
    8                A.       Yes.
    9                Q.       What you just read, is that the
  10          only difference between White 4 and White
  11          3, the original report?
  12                 A.       Yes.
  13                 Q.       Do you know why Sergeant Odessa
  14          added in the section about the
  15          pedestrian's death occurring on private
  16          property?
  17                 A.       I have no idea.
  18                 Q.       Are you aware of any
  19          significance that that would have from the
  20          officer -- or excuse me, from the
  21          perspective of a police officer?
  22                 A.       I have no idea.
  23                 Q.       Okay.       The next sentence, the
  24          cause of the collision was a mechanical
  25          defect from a manufacture safety recall

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:16-md-02744-DML-DRG ECF No. 705-3, PageID.31261 Filed 02/12/21 Page 12 of 13



                                                                         Page 77

    1         that wasn't corrected, do you have any
    2         information about the mechanical defect
    3         that's being referenced in this sentence?
    4               A.        I was informed by other people
    5         that that vehicle had recalls on it, and
    6         myself and Sergeant Odessa just spoke
    7         about it, and this is what she formulated.
    8               Q.        Did you ever view any recalls?
    9               A.        No.
  10                Q.        Did you ever obtain any
  11          information from any source other than
  12          from Sergeant Odessa about the recall?
  13                A.        No.
  14                Q.        Other than what you've already
  15          testified to, did Sergeant Odessa provide
  16          you with any other information about the
  17          mechanical defect?
  18                A.        No.
  19                Q.        I apologize, you may have
  20          already answered this, but I can't recall,
  21          did she tell you what the mechanical
  22          defect was?
  23                A.        We were talk -- I can't remember
  24          if she specified it, but from my other
  25          colleagues and -- because it was like

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:16-md-02744-DML-DRG ECF No. 705-3, PageID.31262 Filed 02/12/21 Page 13 of 13



                                                                         Page 78

    1         early in the day, yeah, that it happened,
    2         you know, I pretty much -- multiple people
    3         told me they have problem with the gears,
    4         the gears, and I was, like, I had no idea.
    5               Q.        Those multiple people, were they
    6         other police officers?
    7               A.        Yes.
    8               Q.        Okay.       Other than what you heard
    9         from those other police officers, do you
  10          have any other information about the --
  11                A.        No.
  12                Q.        -- mechanical defect?
  13                A.        No.
  14                Q.        So at some point after you
  15          submitted your original report, you had a
  16          conversation with Sergeant Odessa --
  17                A.        Yes.
  18                Q.        -- correct?
  19                A.        Yes.
  20                Q.        And I think you testified
  21          earlier, tell me if I'm wrong, that you
  22          also spoke with another detective who
  23          conducted a post-accident investigation?
  24                A.        Yes.
  25                Q.        What was that individual's name?

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
